Citation Nr: 9927876	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent prior to July 2, 1998 for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from July 2, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
March 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 1997, the RO granted service connection and 
assigned a 10 percent disability evaluation for PTSD, 
effective September 25, 1996.  The veteran appealed that 
decision.  In June 1997, the RO increased the evaluation 
assigned to PTSD from 10 percent to 30 percent, effective 
September 9, 1996.  

In January 1999 the RO granted entitlement to an increased 
evaluation of 70 percent for PTSD, effective July 2, 1998.

Although that increase represented a grant of benefits, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, in correspondence the veteran has expressed his 
desire to continue his appeal, arguing that a further 
increase is warranted.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the Court addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  
Accordingly, in this case the Board finds that two issues 
have been presented; first, the issue of entitlement to an 
initial evaluation in excess of 30 percent prior to July 2, 
1998 for PTSD and second, entitlement to an evaluation in 
excess of 70 percent for PTSD.

In April 1999, the veteran raised several additional issues.  
He indicated that he wished to file claims of entitlement to 
increased evaluations for a disability of the back, facial 
scars, hypertensive vascular disease and for a disability of 
the lower jaw.  These issues have been neither procedurally 
prepared nor certified for appellate review and are referred 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

Reference was also made to a claim of service connection for 
a right knee disorder as secondary to the service connected 
above the knee amputation on the left.  Service connection 
has already been granted for postoperative residuals of a 
partial meniscectomy of the right knee, evaluated as 10 
percent disabling.  This matter is referred to the RO for 
clarification and any action deemed appropriate.


FINDINGS OF FACT

1.  The evidence dated prior to July 2, 1998 reveals that 
veteran's PTSD was productive of not greater than definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment under the rating criteria in 
effect prior to November 7, 1996.  

2.  The evidence dated prior to July 2, 1998 reveals that 
veteran's PTSD was productive occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events under the rating criteria in effect 
from November 7, 1996, forward.  



3.  The veteran's PTSD is not productive of total 
incapacitation warranting a 100 percent evaluation under 
either the rating criteria effective prior to November 7, 
1996 or that which became effective from November 7, 1996 
forward.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior 
to July, 2, 1998 for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996);  38 C.F.R. 
§ 4.130, Diagnostic Code 9411; 61 Fed.Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1998).

2.  The criteria for a rating in excess of 70 percent for 
PTSD from July 2, 1998, have not been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411; 61 Fed.Reg. 52695-52702 (October 8, 
1996) (effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Evidence of record prior to July 2, 1998

The service medical records were negative for complaints, 
treatment, findings or for a diagnosis of a psychiatric 
condition during service.  The records did reveal that the 
veteran sustained several wounds in service which resulted in 
the amputation on the left lower extremity and a medical 
discharge from service.



In September 1996, the veteran filed a claim of entitlement 
to service connection for PTSD.  He indicated that he had 
been hospitalized and treated for this condition at a VA 
Medical Center (VAMC).  

VA medical records showed that the veteran was hospitalized 
in September 1996 at which time diagnoses of major 
depression, single episode; and PTSD were made.  The 
veteran's history indicated that he had been married for 27 
years and was employed as a parts manager.  The veteran 
complained of increasing depression over a period of several 
months as well as symptoms related to his Vietnam experience.  
He indicated that he experienced problems with memory and 
concentration and reported experiencing symptoms which 
included nightmares, intrusive thoughts, occasional 
flashbacks, avoidance, sleep disturbance, startle response, 
anxiety state and hypervigilance.  

Mental status examination revealed that the veteran was alert 
and oriented and that he was cooperative and satisfactorily 
groomed.  He was described as sad and tearful at times and 
depressed.  His behavior was reported to be cooperative and 
his speech was fluent and coherent.  Thought process was 
logical and goal directed.  There was no evidence of suicidal 
or homicidal ideation or psychosis, although he did report 
having suicidal thoughts prior to admission.  It was noted 
that his cognition was fair but that he reported some 
problems with concentration.  Insight and judgment were good.

The veteran was enrolled in group therapy and was given 
prescription medication to help him sleep.  It was noted that 
he definitely showed improvement in his affect and mood 
during his hospitalization and that he reported he was 
sleeping better with medication.  It was noted that his 
participation in group activities was good and that he showed 
an interest in continuing treatment as an outpatient after 
discharge.  It was determined that the veteran was competent 
for VA purposes and that he was also employable provided that 
the activity was not very physical.

An October 1996 psychiatry note indicated that the veteran 
had been adjusting fairly well and seemed to have high 
motivation and intellect to deal with issues, although it was 
noted that his psychological aptitude needed development.  It 
was noted that initially with Sertraline he had improved, but 
that he experienced a slight set back and that the dosage was 
increased.

A VA PTSD examination was conducted in October 1996.  The 
report indicated that the veteran was 100 percent service 
connected due to multiple wounds sustained in Vietnam.  A 
history of treatment and hospitalization in September 1996 
was noted.  It was reported that the veteran was recently 
prescribed an increased dosage of Sertraline because he had 
experienced a recurrence of suicidal and homicidal ideation.  
It was noted that the veteran had planned to work for another 
5 years and then retire early because he was concerned that 
his physical condition might deteriorate.  The report 
indicated that the veteran was employed with the parts 
department of a shipping company, but that he had planned not 
to return to that job 

Upon VA examination the veteran complained of short-
temperedness.  He reported that his sleep problems had 
improved with medication and that he had also experienced 
fewer nightmares on medication, the last one occurring about 
a month before the VA examination.  It was noted that the 
veteran's present emotional problems occurred upon the 
anniversary of his wounding in August 1968.  Upon mental 
status examination the veteran was tense, but alert and 
cooperative.  His mood was dysphoric and intermittently 
cynical.  His affect was restricted in range and was 
moderately depressed.  Speech was normal in rate and amount 
and the content was relevant and goal directed.  There was no 
evidence of hallucinations or delusions.  Axis I diagnoses of 
chronic PTSD and major depressive disorder in partial 
reemission with medications, were made.  A Global Assessment 
of Functioning (GAF) score of 60 for the current and past 
year was made.

By rating action of January 1997, the RO granted a 10 percent 
evaluation for PTSD under the rating criteria in effect prior 
to November 7, 1996, effective from September 25, 1996.

The veteran filed a Notice of Disagreement in May 1997 at 
which time he indicated that he disagreed with the assignment 
of the 10 percent evaluation.  He stated that he was no 
longer employed due to his PTSD and that he was undergoing 
continuing therapy sessions and was under constant medication 
for his PTSD.  

VA outpatient records dated in February 1997 were submitted 
which showed that the veteran continued to receive medical 
care and medication due to his PTSD.  It was noted in a 
February 1997 entry that the veteran suffered from chronic 
severe PTSD and was not employable both due to his 
psychiatric and medical conditions.

By rating action of June 1997, the RO determined that based 
upon evidence which included the October 1996 VA examination 
report, the September 1996 VA hospitalization report and VA 
medical records dated in 1996 and 1997, a 30 percent 
evaluation should be granted effective from September 9, 
1996.

Additional VA medical records dated in February 1997 
indicated that the veteran was sleeping well and that the 
nightmares had diminished with the use of Troxidone.  It was 
noted that he had been unemployed as of August 1996.  It was 
noted that he had occasional episodes of crying and 
depression when he thought about the past but that he had had 
no suicidal ideation in several months.  Upon mental status 
examination he was alert, cooperative, and satisfactorily 
groomed.  Affect was described as minimally angry.  Mood was 
described as frustrated and angry.  Behavior was described as 
cooperative with no abnormal movements.  Speech was fluent 
and coherent.  Thought process was logical and goal directed.  
There was no suicidal or homicidal ideation and no evidence 
of psychosis.  Cognition, insight, and judgment were fair.  
An impression major depression, PTSD was made.

VA medical records dated in May 1997 indicated that the 
veteran was extremely depressed and stressed out.  It was 
noted that he had been seen the previous week while he was 
intoxicated and tearful and expressing suicidal ideation 
after he attended the funeral of a suicide victim.  

Records dated later in May 1997 revealed that he was doing a 
lot better and felt that he had bounced back from depression.  
It was noted that he was employed as a part manager.  The 
doctor opined that the veteran was not a danger to himself or 
others.  A VA medical record dated in August 1997 indicated 
that the veteran was unemployed.  Another entry dated in 
August 1997 indicated that the veteran's current GAF score 
was 70 and that the highest GAF score of the past year had 
been 80.  A November 1997 record indicated that the veteran 
complained of symptoms which met the criteria for panic 
attacks which was possibly due to a switch in the veteran's 
medication.  

A VA medical record dated in February 1998 indicated that the 
veteran was doing a little worse over the past 8 weeks.  It 
was noted that during that time, he had experienced three 
panic attacks.  The entry indicated that his PTSD symptoms 
continued, manifested by nightmares about once a week, 
decreased intrusive thoughts, no flashbacks, decreased 
hypervigilance, and increased startle response.  It was noted 
that the veteran continued to avoid crowds in social 
situations, but that emotionally his relationship with his 
wife was good and he had few close friends. 

In a July 1998 Supplemental Statement of the Case/rating 
action, the RO denied an evaluation in excess of 30 percent 
for PTSD.  

On July 2, 1998, the RO received a statement from a private 
physician indicating that the veteran had severe, chronic 
PTSD with frequent exacerbations of symptoms.  

A VA PTSD examination was conducted in August 1998.  At that 
time the history indicated that the veteran was 51 years old 
and that he was unemployed.  He reported that August 25 was 
the anniversary of his injury in service when he stepped on a 
land mine and ultimately lost his left leg.  It was noted 
that for about one week prior to that date, he had been 
increasingly upset, irritable and had increased suicidal 
ideation.  The veteran reported that he experienced panic 
attacks about once or twice a week and that these occurred 
even during the day.  

The veteran indicated that he had been suicidal.  He reported 
that he had been employed as a parts manager for a container 
shipping company for 19 years.  It was noted that he stopped 
working when he was hospitalized in 1996 and that he had not 
returned to work since then due to his psychiatric symptoms.  
The report indicated that the veteran lived with his wife and 
that they had a very limited social life but did have dinner 
or play cards with a few couples.  

Upon VA examination conducted in August 1998 the veteran 
complained that he was depressed most of the time and that he 
had problems sleeping.  He complained of poor concentration 
and indicated that he had recurrent suicidal thoughts.  Upon 
mental status examination the veteran was described as neatly 
groomed and cooperative.  His speech was fluent and normal in 
rate and rhythm.  The veteran's mood was described as mildly 
depressed and anxious.  His affect was limited to negative 
affect.  The veteran's thought process was coherent.  He was 
without any signs and symptoms of psychotic process.  On 
examination he admitted suicidal ideation and plan without 
intentions or plans of harming others.  Upon testing it was 
noted that the veteran's fund of information was impaired.  A 
diagnosis of chronic PTSD was made and a GAF score of 45 was 
assigned.

In a January 1999 rating action/Supplemental Statement of the 
Case the RO granted a 70 percent evaluation for PTSD, 
effective from July 2, 1998. 

Applicable Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule),  38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The regulations also provide 
that the use of manifestations resulting from nonservice-
connected disability in establishing the service-connected 
evaluation is to be avoided.  38 C.F.R. § 4.14 (1998).  

In Fenderson v. West, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).  

During the pendency of the veteran's claim, on November 7, 
1996, new regulations promulgated by VA for rating service-
connected mental disorders became effective. 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.13, 
4.16, 4.125, 4.126, 4.127, 4.128, 4.129, 4.130, 4.131, 
4.132).  

Where law or regulations change after a claim has been filed 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply unless otherwise specified.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
PTSD in effect prior to and as of November 7, 1996; he has 
been afforded a VA examination, and further afforded 
opportunity to present argument and evidence in support of 
his claim.  

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 10 percent disability evaluation where symptoms do not 
warrant a 30 percent evaluation and PTSD causes emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation is 
warranted where there is definite impairment in the ability 
to establish or maintain effective or wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Definite impairment has been construed to mean "distinct, 
unambiguous, and moderately large in degree."  VAOPGCPREC 9-
93.  

A 50 percent evaluation for PTSD is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  




A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community: 
there is evidence of totally incapacitating psychoneurotic 
symptoms bordering on the gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior and where the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411.

As stated, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, was amended and redesignated as 38 C.F.R. § 
4.130, effective November 7, 1996.  Under the new regulation, 
the evaluation criteria have substantially changed, focusing 
on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.  

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
10 percent evaluation for PTSD manifested by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  



A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130 (1998).  


I.  Entitlement to an evaluation in 
excess of 30 percent prior to July 2, 
1998 for PTSD.  

Analysis


The Board notes that although the decision herein includes 
consideration of the Court's decision in Fenderson, the 
veteran has not been prejudiced by such discussion.  Case law 
provides that when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  

The probative and persuasive medical findings of record prior 
to July 2, 1998 do not demonstrate that the veteran's PTSD 
was productive of more than definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment under the rating criteria that were in 
effect prior to November 7, 1996.  

Upon mental status examination conducted by VA in 1996 the 
veteran was tense, but alert and cooperative.  His mood was 
dysphoric and intermittently cynical.  His affect was 
restricted in range and was moderately depressed.  Speech was 
normal in rate and amount, and the content was relevant and 
goal directed.  There was no evidence of hallucinations or 
delusions.  Axis I diagnoses of chronic PTSD and major 
depressive disorder in partial remission with medications, 
were made.  A Global Assessment of Functioning (GAF) score of 
60 for the current and past year was made. 

Subsequently dated VA medical records dated in May 1997 
indicated that the veteran was extremely depressed and 
stressed out.  It was noted that he had been seen the 
previous week while he was intoxicated and tearful, and 
expressing suicidal ideation after he attended the funeral of 
a suicide victim.  Records dated later in May 1997 revealed 
that he was doing a lot better and felt that he had bounced 
back from depression.  It was noted that he was employed as a 
part manager.  A VA medical record dated in August 1997 
indicated that the veteran was unemployed.  Another entry 
dated in August 1997 indicated that the veteran's current GAF 
score was 70, and that the highest GAF score of the past year 
had been 80.  A November 1997 record indicated that the 
veteran complained of symptoms which met the criteria for a 
panic attack which was possibly due to a switch in the 
veteran's medication.

A VA medical record dated in February 1998 indicated that the 
veteran was doing a little worse over the past 8 weeks.  It 
was noted that during that time, he had experienced three 
panic attacks.  The entry indicated that his PTSD symptoms 
continued, manifested by nightmares about once a week, 
decreased intrusive thoughts, no flashbacks, decreased 
hypervigilance, and increased startle response.  It was noted 
that the veteran continued to avoid crowds in social 
situations, but that emotionally his relationship with his 
wife was good and he had few close friends. 

Under the rating criteria in effect prior to November 7, 
1996, a 50 percent evaluation for PTSD is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  The Board notes that 
in a February 1997 record it was noted that the veteran was 
not employable.  However, that conclusion was based upon a 
combination of the veteran's psychiatric and physical 
disabilities.  Moreover the GAF scores which were assigned as 
shown by the evidence dated prior to July 2, 1998, did not 
reflect that the veteran was unemployable solely as a result 
of his psychiatric disability.  

The Court has indicated that GAF scores between 55 and 60 
show only "moderate difficulty in social, occupational, or 
school functioning."  See Carpenter v. Brown, 8 Vet. App. 
243 (1995).  The Board finds it significant in this case that 
a GAF score of 60 was assigned in 1996, and that an improved 
GAF score of 70 was assigned in August 1997.  In light of 
this evidence and the fact that it failed to establish that 
the veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment, 
the Board does not find that an evaluation in excess of 30 
percent is warranted prior to July 2, 1998 under the rating 
criteria that were in effect prior to November 7, 1996.

The evidence also fails to demonstrate that the veteran's 
PTSD was productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships, so as to warrant a 
50 percent rating under the criteria effective from November 
7, 1996.  

In this regard, the evidence did reflect a flattened affect, 
disturbances in motivation and mood, occasional panic attacks 
and complaints of memory lapses.  However, symptoms of 
irregular speech, panic attacks occurring more than once a 
week, difficulty in understanding complex commands, impaired 
judgment and difficulty in establishing and maintaining 
effective work and social relationships were not shown.  
Although the veteran meets nearly all of the symptomatology 
enumerated for a 30 percent evaluation, he did not meet the 
majority of the symptomatology enumerated under the 50 
percent criteria.  Accordingly, the Board concludes that an 
evaluation in excess of 30 percent is not warranted prior to 
July 2, 1998 under the rating criteria that were in effect 
from November 7, 1996.  See 38 C.F.R. §§ 4.3, 4.7.



II.  Entitlement to an evaluation in 
excess of 70 percent for PTSD from July 
2, 1998.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App.55 (1994).  

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 70 percent evaluation where the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community: 
there is evidence of totally incapacitating psychoneurotic 
symptoms bordering on the gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior and where the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).


The schedular criteria in effect from November 7, 1996 
forward provide that a 70 percent evaluation is warranted 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood; suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130 (1998).

In this case the most probative evidence consists of the 
August 1998 VA examination report.  At that time, the report 
indicated that the veteran lived with his wife and that they 
had a very limited social life but did have dinner or play 
cards with a few couples.  In August 1998, the veteran 
complained that he was depressed most of the time and that he 
had problems sleeping.  He complained of poor concentration 
and indicated that he had recurrent suicidal thoughts.  Upon 
mental status examination the veteran was described as neatly 
groomed and cooperative.  

His speech was fluent and was normal in rate and rhythm.  The 
veteran's mood was described as mildly depressed and anxious.  
His affect was limited to negative affect.  The veteran's 
thought process was coherent.  He was without any signs and 
symptoms of psychotic process.  At the examination, he 
admitted suicidal ideation and plan without intentions or 
plans of harming others.  Upon testing it was noted that the 
veteran's fund of information was impaired.  A diagnosis of 
chronic PTSD was made and a GAF score of 45 was assigned.

The evidence does not indicate that a 100 percent evaluation 
is warranted under the pre-November 7, 1996, schedular 
criteria for PTSD.  The evidence does not show that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  The evidence reflects that the veteran has been 
married for many years and that his marital relationship is 
stable. Moreover, although it was noted that the veteran did 
not have many friends and did not like crowds, socialization 
with other couples was reported.  

Furthermore, there was no evidence of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  In fact, 
the examination findings indicated that the veteran's thought 
process was coherent and that he was without any signs and 
symptoms of psychotic process.  The evidence did not indicate 
that the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
Accordingly, the Board finds that an evaluation in excess of 
70 percent is not warranted under the rating criteria in 
effect prior to November 1996.

Similarly, under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998) the evidence in this case does 
not suggest that there is evidence total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  

In fact, in August 1998 the VA examiner determined that the 
veteran's thought process was coherent, that he was without 
any signs and symptoms of psychotic process and that although 
he admitted suicidal ideation and plan, there was no evidence 
of an intent or plan to harm others.  

Although testing revealed that the veteran's fund of 
information was impaired, disorientation and loss of memory 
for familial names was not shown.  A diagnosis of chronic 
PTSD was made and a GAF score of 45 was assigned.  The Court 
has defined a GAF ranging from 40 to 50 as evidencing 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  However, neither the veteran's 
symptoms nor the GAF score reflect that total impairment is 
shown and accordingly an evaluation in excess of 70 percent 
is not warranted under the schedular criteria for PTSD in 
effect from November 7, 1996, forward.  

In summary, the Board finds that the evidence demonstrates 
that the veteran's PTSD was not productive of total 
incapacitation or disability warranting a 100 percent 
evaluation under either the rating criteria that were in 
effect prior to November 7, 1996 or those in effect from 
November 7, 1996.  


ORDER

An evaluation in excess of 30 percent prior to July 2, 1998 
for PTSD is denied.  

An evaluation in excess of 70 percent for PTSD from July 2, 
1998 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

